          Case 6:20-cv-00286-ADA Document 8 Filed 04/30/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


SAVEITSAFE, LLC,

               Plaintiff,                        Case No. 6:20-cv-00286-ADA

v.                                               JURY TRIAL DEMANDED

ORACLE CORPORATION,

               Defendant

        DEFENDANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                      ANSWER OR OTHERWISE RESPOND

        Defendant Oracle Corporation hereby moves the Court for an order extending the time

for Defendant to answer, move, or otherwise respond to Plaintiff’s Complaint for Patent

Infringement (Dkt. 1).

        The deadline for Oracle Corporation to answer, move, or otherwise respond to Plaintiff’s

Complaint is May 13, 2020. Defendant requests a 45-day extension of time to answer, move, or

otherwise respond to Plaintiff’s Complaint to Monday, June 29, 2020. Plaintiff has agreed to

Defendant’s request. This request for extension is the first request by Defendant for an extension

of time to answer, move, or otherwise respond. The request is not sought for purposes of delay

and will not affect any other case deadlines.

        Therefore, Defendant respectfully requests that the Court extend the deadline for

Defendant to answer, move, or otherwise respond to Plaintiff’s Complaint to Monday, June 29,

2020.

Dated: April 30, 2020                           Respectfully submitted,

                                                /s/ John M. Guaragna




WEST\290308916.2
          Case 6:20-cv-00286-ADA Document 8 Filed 04/30/20 Page 2 of 2




                                               John M. Guaragna
                                               Texas Bar No 24043308
                                               DLA PIPER LLP (US)
                                               401 Congress Avenue, Suite 2500
                                               Austin, TX 78701-3799
                                               Tel: 512.457.7125
                                               Fax: 512.457.7001
                                               john.guaragna@dlapiper.com

                                               ATTORNEY FOR DEFENDANT
                                               ORACLE CORPORATION


                             CERTIFICATE OF CONFERENCE

       I hereby certify that the undersigned counsel for Defendant, Oracle Corporation conferred

with Plaintiff’s counsel. Plaintiff has agreed to Defendant’s request sought in this motion.

                                                     /s/ John M. Guaragna
                                                     John M. Guaragna




                                CERTIFICATE OF SERVICE

        I hereby certify that on the 30th day of April 2020, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system which will send notification of such filing via
electronic mail to all counsel of record. Any other counsel of record will be served by first class
U.S. mail.

                                             /s/ John M. Guaragna
                                             John M. Guaragna




                                               -2-
WEST\290308916.2
